Citation Nr: 0402571	
Decision Date: 01/28/04    Archive Date: 02/05/04

DOCKET NO.  02-20 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for left 
ear hearing loss.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
October 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In that determination, the RO granted the veteran's 
application to reopen his claim for service connection for 
hearing loss in the left ear, but denied the claim.  

The fact that the RO may have determined that new and 
material evidence was presented, and reopened the claim on 
that basis, is not binding on the Board's determination of 
the question of whether new and material evidence has been 
submitted.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
The Board is required to determine whether new and material 
evidence has been presented before it can reopen a claim and 
readjudicate service connection or other issues going to the 
merits.  Id. 

In a letter dated in June 2000, the veteran asserted that he 
is entitled to an effective date prior to December 29, 1999, 
for service connection of his right ear hearing loss.  The 
Board notes that this matter has not been developed or 
adjudicated by the RO and is referred thereto for appropriate 
action.  


FINDINGS OF FACT

1.  In May 2000, the RO denied service connection for left 
ear hearing loss and notified the veteran of its 
determination that same month.  

2.  The veteran did not appeal the May 2000 rating action.  

3.  The evidence submitted since the May 2000 rating 
decision, includes evidence which had not been previously 
submitted, which bears directly and substantially upon the 
specific matter of whether the veteran's left ear hearing 
loss was incurred in service, and which by itself or in 
connection with evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The May 2000 rating decision denying left ear hearing 
loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.160(d), 20.200, 20.302 (2003).  

2.  New and material evidence has been received, and the 
claim of entitlement to service connection for left ear 
hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002), prescribed VA's duties 
to notify claimants for VA benefits of forms and information 
necessary to submit to complete and support the claim, to 
provide necessary forms, and to assist the claimant in the 
development of evidence.  VA has promulgated regulations 
implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  See 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2002), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claim at issue.

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 
3.150(a) (2003).  The Board notes that there is no specific 
claim form required to file an application to reopen a claim 
of entitlement to service connection, and there is no issue 
as to provision of necessary form for that benefit.  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In a letter dated in May 2002, VA informed the veteran of his 
rights in the VA claims process and what the evidence must 
show to establish entitlement to the service connection for 
his left ear hearing disorder.  The veteran was also informed 
of the fact that he failed to appeal his claim for service 
connection that was previously denied in May 2000 and that he 
must submit new and material evidence in to reopen his claim.  
The RO also informed the veteran that it had obtained a copy 
of a letter to Dr. Barfield and Dr. Wright's opinion.  
Additionally, the veteran was asked to inform the VA of any 
information or evidence that needed to be obtained.  In 
addition, the veteran was informed that his failure to 
provide any such information by May 31, 2002, would result in 
a decision of the claim based on the evidence of record.  The 
veteran was also told that if evidence or information is 
received within one year form the date the letter, and if the 
claim is decided, he may be paid from the date the claim is 
received. 

In response, the veteran in a letter dated in May 2002 
indicated that he had been told by a VA doctor that his left 
ear hearing loss was caused by service and that he had sent 
the doctor letters requesting a statement.  Duplicate copies 
of letters dated in December 2000 and January and February 
2001 and a duplicate copy of a July 2001 memorandum of 
Richard D. Wright, M.D., supporting his claim were attached.  
In addition, a year has passed since the veteran was notified 
of the requirement to provide evidence or information to 
substantiate his claim.  Therefore, there is no prejudice to 
the veteran in proceeding in the adjudication of this claim.  
See Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§5103(b)(3), 117 Stat. 2651, _____ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § ______).  

In a statement of the case (SOC) dated in October 2002, VA 
informed the veteran of his and VA's responsibilities in 
developing the veteran's claim inaccordance with the VCAA and 
its implementing regulations.  The veteran was informed that 
it was his responsibility to present and support his claim 
for benefits and provide sufficient information to identify 
and locate existing evidence, including the person, company, 
agency, or other custodian held records, the approximate time 
frame covered by the records, and in the case of medical 
treatment records, the condition for which the veteran 
received treatment; and authorize the release of existing 
evidence.  VA informed the veteran that it would review the 
veteran's file for completeness, assist the veteran in the 
development of her claim which included obtaining VA medical 
records, military records, or records from any other Federal 
agency.  

Thus, VA has discharged its duty to notify the veteran of the 
evidence and information necessary to substantiate his claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d)).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West 2002); 38 C.F.R. § 3.159(c)(1-3)).   The Board 
notes that the record is not clear as to the existence of the 
veteran's service medical records.  This matter will be 
addressed in the remand portion of this decision.  

The duty to assist in obtaining evidence necessary to 
substantiate a claim does not apply to applications filed 
before August 29, 2001, to reopen a previously disallowed 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  Under prior 
law, VA had no duty to assist the veteran to develop evidence 
in support of his claim until the previously disallowed claim 
was reopened.  See Elkins v. West, 12 Vet. App. 209, 218 
(1999).  The requirement to notify the veteran of VA failure 
to obtain evidence is moot.  See 38 C.F.R. § 3.159(e) (2003).

II.  New and Material Evidence

This matter involves an attempt to reopen a previously denied 
claim; therefore, the laws and regulations pertaining to 
finality and reopening of claims are pertinent to the appeal.  
If a notice of disagreement is not filed within one year of 
the date of mailing of the notification of the RO's denial of 
the appellant's claim, the denial is final and is not subject 
to revision upon the same factual basis.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2003).  

In May 2000, the RO denied service connection for hearing 
loss in the left ear and notified the veteran of its 
determination that same month.  The veteran did not appeal 
the May 2000 rating; therefore, the appeal became final.   
See 38 U.S.C.A. § 7105(c).  

At the time of the May 2000 rating action, the record 
consisted of the veteran's DD Form 214 which showed that the 
veteran's awards and decorations included the Purple Heart 
and the Combat Infantry Badge, a statement from the veteran 
dated in December 1999 wherein he asserted that developed 
hearing loss in the left ear as a result of combat and 
documents supporting his combat involvement, private medical 
records dated from 1975 to 2000 which showed that the veteran 
was diagnosed as having sensorineural hearing loss in the 
left ear (in 1985) and that the veteran reported a history of 
hearing loss as a result of service.  Also included was the 
report of a VA audiological examination dated in February 
2000 which revealed findings consistent with a diagnosis of 
moderately severe sensorineural hearing loss through 2000 
Hertz (Hz), sloping to severe levels in the region of 3000-
6000 Hz in the left ear, and an opinion wherein the examiner 
determined that the veteran developed a hearing loss in the 
left ear as a result of the aging process and that some of 
the veteran's hearing loss was exacerbated by the profound 
hearing loss in the right ear.  

In May 2000, the RO denied the veteran's claim for hearing in 
the left ear on the basis that the evidence did not establish 
that he developed a hearing loss due to acoustic trauma in 
service and that examination results indicated that the 
hearing loss in the left ear was due to aging.  

The veteran's claim may only be reopened if he submits new 
and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Barnett v. Brown, 83 F.3d at 1383.  VA must 
review all of the evidence submitted since the last final 
disallowance in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Under the regulations adopted pursuant to the VCAA, the 
definition of new and material evidence has been changed for 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620 (Aug 29, 2001).  The veteran filed a claim 
to reopen for service connection for left ear hearing loss in 
July 2001.  Therefore, the claim is governed by the previous 
version of 38 C.F.R. § 3.156(a). 

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

Evidence submitted subsequent to the May 2000 rating action 
includes a memorandum dated in July 2001from Richard D. 
Wright, the veteran's private audiologist, wherein the doctor 
opined that the veteran was left handed and that his use of a 
right handed rifle and exposure to loud, explosive sounds 
during service adversely affected the veteran's hearing.  
This evidence is new in that it was not before the RO at the 
time of the prior rating action.  In addition, the evidence 
bears directly and substantially upon the specific matter 
under consideration-whether the veteran's left ear hearing 
loss is related to service.  Therefore, this evidence is so 
significant that it must be considered in order to fairly 
decide the merits of this claim.  The aforemented evidence 
constitutes new and material evidence under 38 C.F.R. 
§ 3.156(a), and the Board is required to reopen the 
previously denied claim.  

Having reopened the claim for service connection for left ear 
hearing loss, the Board finds that further development is 
warranted.  This portion of the appeal is Remanded to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify you if further action is required on your 
part.  


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for a left ear hearing loss 
is reopened.  To this extent only, the appeal is granted.  

REMAND

Having reopened the veteran's claim for service connection 
for left ear hearing loss, the Board notes that further 
development as noted below is warranted.  

The Board notes that the veteran's service medical and 
personnel records are not associated with the veteran's 
claims file.  In the October 2002 SOC, the RO indicated that 
efforts to obtain the veteran's service medical records were 
unsuccessful and that the National Personal Records Center 
(NPRC) indicated that the records may have been fire related.  
The Board notes that the record does not contain any written 
confirmation of the status of the veteran's service medical 
records from NPRC.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002). 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110, 1131 (West 2002).  Certain diseases, 
including sensorineural hearing loss, may be presumed 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003). 

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2003).  

Service connection may be granted on the basis of a post-
service initial diagnosis of hearing loss, where the medical 
evidence relates the current condition to service.  See 38 
C.F.R. § 3.303(d) (2000); Hensley v. Brown, 5 Vet. App. 155, 
158 (1993).

The veteran asserts that he developed a hearing loss in the 
left ear as a result of combat.  In the December 1999 
statement, the veteran indicated that during service he was a 
staff sergeant rifle squad leader during service.  He 
maintains that during service he was exposed to acoustic 
trauma i.e. loud explosions and heavy artillery barrage 
including enemy screaming "me me" shells, which were closer 
to the right ear.  (The veteran noted that he experienced 
ringing and hearing loss in the right ear during service.  
The veteran is connected for hearing loss in the right ear.)  
The veteran indicated that the hearing in his left ear was 
good after service, but he subsequently developed hearing 
loss in that ear.  The veteran also maintains that because he 
is left-handed and was required to use a M-1 rifle designed 
for right-handed persons in service, he developed hearing 
loss in the left ear.  

The veteran's DD Form 214 indicates that he is the recipient 
of the Combat Infantryman Badge and the Purple Heart. His 
participation in combat is presumed under VA law and 
regulation.  

The Board notes that for injuries, which were alleged, to 
have been incurred in combat, 38 U.S.C.A. § 1154(b) provides 
a relaxed evidentiary standard of proof to determine service 
connection.  Collette v. Brown, 82 F.3d 389 (1996).  

Specifically, VA regulations provide that in the case of any 
veteran who has engaged in combat with the enemy in active 
service during a period of war, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of service, even 
though there is no official record of such incurrence or 
aggravation. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2002); see generally Peters v. Brown, 6 Vet. App. 
540, 543 (1994).  However, the reduced evidentiary burden 
only applies to the question of service incurrence, and not 
to the question of either current disability or nexus to 
service, both of which generally require competent medical 
evidence.  Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996). 

Private medical records dated in September 1985 show that the 
veteran had a history of sensorineural hearing loss diagnosed 
in 1960 and that speech reading was recommended.  Subsequent 
records reflect that the veteran continued to be seen and 
treated for bilateral hearing loss.  These records also show 
that the veteran reported that developed a hearing loss as a 
result of exposure to noise trauma during service.  

The record includes three medical opinions regarding the 
etiology of the veteran's left ear hearing loss.  Two VA 
audiological examinations were conducted in February 2000 and 
July 2002.  In February 2000, the veteran reported that ear 
protection was not utilized for weapons, even in basic 
training, throughout his tour of duty in service.  The 
veteran denied having any civilian exposure to hazardous 
noise.  At the conclusion of audiological evaluations, the 
examiners diagnosed the veteran as having moderately severe 
sensorineural hearing loss in the left ear.  The findings 
meet the criteria for left ear hearing impairment as 
prescribed by 38 C.F.R. § 3.385.  The VA examiner in February 
2000 opined that the veteran's left ear hearing loss was due 
to the aging process and that the hearing loss was 
exacerbated by his symptoms because the veteran has profound 
hearing loss in the right ear.  In July 2002, the examiner 
opined that auditory research has shown that left handed 
rifle use results in greater trauma to the right ear due to 
discharge from the barrel being tilted to the right side and 
that the veteran's report of gradually progressing hearing 
loss to left ear over the last 20 years, first noted around 
age 61, suggests that aging is a primary factor in his 
decreasing hearing acuity.  

Although the RO relied on these opinions in denying the 
veteran's claim, the opinions are not adequate for rating 
purposes.  None of the examiners had the benefit of reviewing 
the veteran's claims file prior to rendering an opinion.  In 
fact, the examiners in July 2002 noted that review of the 
claims file was necessary for forming an opinion.  

As to the third opinion Dr. Richard Wright, the veteran's 
private audiologist, opined in a memorandum dated in July 
2001 essentially that the veteran's use of a right-handed 
rifle while being left handed and his exposure to loud noise 
during service adversely affected his hearing in the left 
ear.  The record reflects that Dr. Wright has been treating 
the veteran since 1985.  

Based on these factors, the Board is of the view that a VA 
opinion as indicated below is warranted to resolve nature and 
etiology of the veteran's hearing loss.  See 38 C.F.R. 
§ 3.159(a)(1) (2003).  

Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO should provide written 
documentation from the National Personnel 
Records Center or any other appropriate 
channel of the status of the veteran's 
service medical records and personnel 
records.  

2.  The RO should provide the veteran a 
VA otology examination to determine the 
nature and etiology of the veteran's left 
ear hearing loss.  All necessary studies, 
including audiological testing adequate 
for rating purposes, should be conducted.  
A copy of the veteran's claims folder 
must be provided to the examiner prior to 
the examination.  The examiner should 
indicate whether the claims file as been 
reviewed.  The examiner provide an 
opinion regarding the etiology of the 
veteran's left ear hearing loss by 
addressing the following question: is it 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's left ear hearing loss was 
caused by disease or injuring including 
noise exposure service; or whether the 
left ear hearing loss was caused or 
aggravated ( i.e. increased in severity) 
by his service-connected right ear 
hearing loss.  A complete rationale 
should be provided for all opinions 
expressed.  

3.  Thereafter, the RO should review the claims 
file and ensure that all necessary notice and 
development has been undertaken.  If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  The RO should readjudicate the claim 
for service connection for left ear 
hearing loss on a de novo basis.  

5.  If the claim remains denied, the 
veteran and her representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



